DETAILED ACTION

The Amendment filed February 1, 2022 has been received and considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 15 of Claim 10, the term “an outer peripheral surface of the annular fixing part” should read –the outer peripheral surface of the annular fixing part--, as this surface was previously introduced in the earlier lines of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP 2,208,917 to Fourichon et al
	Regarding Claim 10, Fourichon et al disclose a piston boot 10 that is disposed
between a tip side of a piston 12 provided in a caliper 14 of a disc brake (see paragraph
0015 of the English translation) and a stepped part 16,26 formed in a cylinder opening
of the caliper 14 (see Figure 1) and has a stretchable part 28,30 capable of expanding
and contracting with movement of the piston 12, the piston boot 10 comprising: an

filled to the stepped part 16,26 (see Figure 1), wherein the fixing part 22 has an outer
peripheral surface (see Figure 1 and the outer surface of element 22 and the outer
surface of element 24) that abuts against an inner peripheral surface of the stepped part
16,26 (see Figure 1), an annular facing lateral surface (see Figure 1 and the left wall of
element 22 contacting element 50) that abuts against an annular wall surface 50 of the
stepped part 16,26, and an opposite lateral surface (see Figure 1 and the right wall of
element 22 nearest element numeral 10) that is located opposite to the facing lateral
surface in a piston axial direction and on which a base end of the stretchable part 28,30
is provided (see Figure 1), and wherein an outer diameter of the outer peripheral
surface (i.e., the outer surface of element 24) on the opposite lateral surface side is
larger than an outer diameter of the outer peripheral surface on the facing lateral
surface side (see Figure 1), wherein an outer peripheral surface of the annular fixing part 22 (see Figure 2 and the outermost surface of element 22) is provided with a first region (see Figure 2 and the left side of element 22 to the left of element 24), a second region (see Figure 2 and the right side of element 22 to the right of element 24), and an annular protrusion 24, and wherein the first region and the second region (i.e., the portions of element 22 to the left and right of protrusion 24) are provided across the annular protrusion 24 (see Figure 2).
	Regarding Claim 11, Fourichon et al further disclose that an outer diameter of
the protrusion 24 is larger than an outer diameter of the facing lateral surface (i.e., the
surface of the left wall of element 22) and an outer diameter of the opposite lateral
surface (i.e., the surface of the right wall of element 22 nearest element numeral 10 as

	Regarding Claim 12, Fourichon et al further disclose that a largest outer
diameter part of the protrusion 24 is shifted from a central position between the facing
lateral surface and the opposite lateral surface in the fixing part 22 (see Figure 1).

Allowable Subject Matter
Claims 1-7, 9, and 13-15 are allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed February 1, 2022, with respect to Claims 1-7, 9, and 13-15 have been fully considered and are persuasive.  The 102(a)(1) rejections of these claims have been withdrawn. 
Applicant's arguments filed February 1, 2022 regarding Claims 10-12 have been fully considered but they are not persuasive.
Applicant argues that the Fourichon reference does not disclose the features of newly amended independent Claim 10.  Applicant contends that Fourichon discloses a frustoconical sealing bellows 10 for a caliper piston 12 of a disc brake having an outer peripheral surface 22,24, however, the sealing bellows 10 does not include the “first and second regions” of the outer peripheral surface as now claimed.
In response to this, the examiner respectfully disagrees.  As outlined in the rejection above, Fourichon does disclose an outer peripheral surface 22 having a first region (to the left of element 24) and a second region (to the right of element 24).  Applicant does not claim any more specifics of the outer peripheral surface of the 
It is for these reasons that the rejections of Claims 10-12 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/23/22